                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACOB MCGRATH,                                     Case No. 19-cv-05279-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         MOTION TO STAY DISCOVERY
                                                                                            DEADLINES
                                  10     DOORDASH, INC.,
                                                                                            Docket No. 52
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant has filed a motion to stay proceedings in this case pending preliminary and final

                                  14   approval of a class action settlement in a case in state court. A hearing on this motion is currently

                                  15   set for January 23, 2020. Defendant’s motion to dismiss, as well as Plaintiff’s motion for

                                  16   conditional certification, have been temporarily stayed so that the Court may address the motion to

                                  17   stay proceedings first.

                                  18          Defendant has now filed a motion to stay discovery deadlines pending the Court’s

                                  19   resolution of both (1) Defendant’s motion to stay proceedings and (2) Defendant’s motion to

                                  20   dismiss. Defendant has styled the motion to stay discovery deadlines as an administrative motion.

                                  21   The motion to stay discovery deadlines is not an administrative motion. This is now the second

                                  22   time that Defendant has improperly taken this approach in order to get its request for relief

                                  23   addressed on shortened time. Defendant is advised that the Court will not condone this conduct in

                                  24   the future, and Defendant may be sanctioned if it continues to engage in this behavior. If

                                  25   Defendant seeks substantive relief from the Court and wants that request heard on shortened time,

                                  26   then it must file a request for shortened time per the Civil Local Rules.

                                  27          As for the merits of the motion to stay discovery deadlines, it is denied. The Court

                                  28   previously ordered that discovery would proceed to the extent needed for mediation. See Docket
                                   1   No. 36 (minutes for 11/14/2019 initial CMC) (“Parties stated they will proceed with discovery to

                                   2   prepare for mediation in the next two months.”). Defendant has failed to show that mediation

                                   3   would be completely unnecessary if the state court class action settlement were to be approved.

                                   4   Moreover, Defendant has failed to show that the filing of its motion to dismiss warrants a stay of

                                   5   discovery. If Defendant takes issue with the scope of the discovery (e.g., as being overbroad for

                                   6   purposes of mediation), that is a matter on which the parties should meet and confer.

                                   7          This order disposes of Docket No. 52.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: January 2, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
